TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00734-CV




In re Cynthia Johnson




ORIGINAL PROCEEDING FROM BELL COUNTY


 
O R D E R
PER CURIAM
                        Relator Cynthia Johnson filed a petition for writ of mandamus and a motion for
emergency stay.  See Tex. R. App. P. 52.8, 52.10.  We grant the motion and stay the execution of
the judgment against Johnson pending our resolution of the petition for writ of mandamus.  The real
parties in interest may file their responses to the merits of the petition on or before
December 1, 2010.  See id. R. 52.4.    
                        It is ordered November 10, 2010.
 
Before Chief Justice Jones, Justices Puryear and Pemberton